DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 18 and 19 are vague and indefinite because the claim comprises of no structural elements to perform the plurality of functions. MPEP 2106 defines a machine. Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee. 35 USC 112 (b).   A machine claim must comprise a combination of device elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (US Publication 2018/0213407) disclosed PCT/CN16/081430.
Regarding claim 1 and 18, Miao teaches an apparatus and a method of transmission scheduling for one or more process devices in an industrial 
 	determining with respect to the industrial application whether a licensed shared access spectrum is available; (i.e. fig. 4 shows a method for spectrum management in an intelligent industrial wireless network may receive a spectrum allocation request to determine whether spectrum is available (401 - 403); see paragraphs 153 - 171) and
 	assigning to the one or more process devices, based on a traffic type of the data to be transmitted by the one or more process devices, an access spectrum within the licensed shared access spectrum. (i.e. fig. 4 shows spectrum may be allocated in the intelligent industrial wireless network based upon services requiring low latency, high reliability and low bandwidth (404); see paragraphs 152 – 154, 173 - 176 ) (i.e. fig. 5 shows spectrum may be allocated based upon a different traffic type requirement than fig. 4; see paragraph 177)
Regarding claim 2, Miao teaches the method of claim 1, further comprising:

Regarding claim 3, Miao teaches the method of claim 1, further comprising:
determining a traffic type that is to be transmitted by the process device out of a plurality of traffic types, wherein the plurality of traffic types correspond to different timing and/or reliability requirements of the data to be transmitted by the one or more process devices. (i.e. fig. 4 shows spectrum allocation based on a traffic type based upon low latency and low bandwidth and fig. 5 shows an allocation based upon different requirements; see paragraphs 152 – 154 and 177 – 179 respectively)
Regarding claim 4, Miao teaches the method o
determining the traffic type based on an indication received from the one or more process devices . (i.e. fig. 4 shows the traffic type requirements are sent from the station in a spectrum parameter request message; paragraphs 152 - 161)
Regarding claim 5, Miao teaches the method of claim 1, further comprising: determining whether an (additional) access spectrum is required for wireless communication with the one or more process devices, in particular to serve the timing and/or reliability requirements of the data to be transmitted by the one or more process devices. ; (i.e. fig. 4 shows a method for spectrum management in an intelligent industrial wireless network may receive a spectrum allocation request to determine whether spectrum is available (401 - 403) as a result of the request; see paragraphs 153 - 171)
Regarding claim 6, Miao teaches the method of claim 1, further comprising: negotiating with a licensed shared spectrum control unit whether licensed shared access spectrum is available. (i.e.  the spectrum sharing of the prior art supports LSA (licensed shared access) which by definition supports spectrum sharing in licensed spectrum; see paragraph 4, 5)
Regarding claim 7, Miao teaches the method of claim 1, further comprising:
determining with respect to the industrial application whether a licensed spectrum is available; and assigning to one or more process devices, based on a traffic type of the data to be transmitted by the one or more process devices, an access spectrum within the licensed spectrum, preferably the high priority traffic type. (i.e. fig. 4 shows spectrum may be allocated using LSA based upon a high 
Regarding claim 8, Miao teaches the method of claim 1, further comprising: determining with respect to the industrial application whether an unlicensed spectrum is available; and assigning to one or more process devices, based on a traffic type of the data to be transmitted by one or more process devices, an access spectrum within the unlicensed spectrum, preferably the mid and/or low priority type. (i.e. fig. 6 shows the prior art supports spectrum sharing utilizing (license assisted access) LAA, USA (unlicensed shared access) for unlicensed spectrum for lower priority data types; see paragraphs 3, 4, 202 - 204)
Regarding claim 9, Miao teaches the method of claim 1, further comprising:
assigning different traffic types of one or more process devices to the licensed shared access spectrum, the licensed spectrum and the unlicensed spectrum, respectively. (i.e. fig. 6 the prior art supports spectrum sharing utilizing (license assisted access) LAA, which by definition is spectrum sharing across the unlicensed and licensed spectrum; see paragraphs 3, 4)
Regarding claim 10, Miao teaches the method of claim 1, further comprising: distributing, with respect to the industrial application, the access spectrum available to the one or more process devices by one or more 
Regarding claim 11, Miao teaches the method of claim 1, further comprising: controlling the one or more local radio control units by a central control unit, wherein preferably the central control unit negotiates the access spectrum available with the spectrum access system. (i.e. in some implementations the system may be implemented by a centralized controller; see paragraph 19, 27, 36)
Regarding claim 12 and 19, Miao teaches an apparatus and a method of data transmission in an industrial application, implemented by a process device, such as a sensor, an actuator and/or a process controller, capable of wireless communication, the method comprising: (i.e. fig. 9 shows a spectrum allocation management node that can allocate spectrum sharing via (license shared access) LSA, the node comprising a processor and transceiver; see paragraphs 269 - 271) performing data transmission of a traffic type within an access spectrum of a licensed shared access spectrum, based on an access spectrum assignment for 
Regarding claim 13, Miao teaches the method of claim 12, further comprising: receiving an assignment message from the radio control unit, the assignment message indicating whether the licensed shared access spectrum is available and/or which resources of the licensed shared access spectrum are available. (i.e. fig. 4 shows spectrum may be allocated in the intelligent industrial wireless network based upon services requiring low latency, high reliability and low bandwidth by sending an allocation (assignment) message (404); see paragraphs 152 – 154, 173 - 176 )
Regarding claim 14, Miao teaches the method of claim 12, further comprising: determining a traffic type out of a plurality of traffic types that is to be transmitted by the process device, wherein the plurality of traffic types correspond to different timing and/or reliability requirements of the data to be 
Regarding claim 15, Miao teaches the method claim 12, further comprising:
Transmitting an indication determining the traffic type to be transmitted by the process device. (i.e. fig. 4 shows the traffic type requirements are sent from the station in a spectrum parameter request message; paragraphs 152 - 161)
Regarding claim 16, Miao teaches the method o
Regarding claim 17, Miao teaches the method of claim 12, further comprising: performing data transmission of different traffic types on access spectra in the licensed shared access spectrum, the licensed spectrum and/or the unlicensed spectrum, respectively. (i.e. fig. 6 the prior art supports spectrum 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 17, 2021Primary Examiner, Art Unit 2471